DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,805,359. Although the claims at issue are not identical, they are not patentably distinct from each other because they broaden the previously allowed claims.
With respect to Claim 21,
Instant Application – 17/024,068
Parent Case – 10,805,359
21. A method of establishing a video conference session, the method comprising: 
1. A method of establishing a video conference session, the method comprising:
transmitting, to a first client device, a first address associated with a first media router and a second address associated with a second media router;
transmitting, to a first conference client device, a first address associated with a first media router and a second address associated with a second media router,
No corresponding limitation.
to enable the first conference client device to transmit and receive media data from the first media router and the second media router;
receiving, at the first media router, a first data stream from the first client device and a second data stream from a second client device, and
receiving, at the first media router, a first media data from the first conference client device and a second media data from a second conference client device, and
transmitting the first data stream and the second data stream to the second media router;
transmitting the first media data and the second media data to the second media router;
selecting, using the second media router, a highest quality data stream from the first data stream and the second data stream; and
selecting, using the second media router, a highest quality media data from between the first media data and the second media data; and
transmitting the highest quality data stream to a third client device.  
transmitting the highest quality media data to a third conference client device.


With respect to Claim 21, the claims are rejected as they merely broaden the scope of Claim 3 of parent case as shown by the table above.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine 168 USPQ 376 (bd. App 1969); omission of a reference whose function is not needed would be obvious to one skilled in the art.
With respect to Claim 22, the claim corresponds to Claim 2 of the parent case.
With respect to Claim 23, the claim corresponds to Claim 3 of the parent case.
With respect to Claim 24, the claim corresponds to Claim 4 of the parent case.
With respect to Claim 25, the claim corresponds to Claim 5 of the parent case.  
With respect to Claim 26, the claim corresponds to Claim 6 of the parent case.
With respect to Claim 27, the claim corresponds to claim 7 of the parent case.
With respect to Claim 28, the claim corresponds to claim 8 of the parent case.
With respect to claims 29-35, the claims is the Non-Transitory Computer Readable Medium that corresponds to the method of claims 21-28.
With respect to claims 36-40, the claims are the system that corresponds to the method of claims 21-28.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660. The examiner can normally be reached Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA NGUYEN/Primary Examiner, Art Unit 2442